Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 05/03/2022.
Claims 1-6, 8-13, 15-22 are pending in this application.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. Applicant asserts that the prior art of record fails to disclose “wherein the MOM system is defined as a stored image in a container created by OS-level virtualization.” Examiner respectfully disagree. Fujino discloses the PRC processing request, such as an HTTP request, is converted by the RPC conversion software 40′ into an RPC processing request of a different protocol such as MQTT subscribe ([0098]). The application API provider 20′, the device-side I/F provider 30′, and the RPC conversion software 40′ may be included in the same container (NOTE: container use OS-level virtualization) or virtual machine in the RPC conversion processing system 12′, or may be included in different containers or virtual machines in the RPC conversion processing system 12′ [0079]).  In other words, Fujino discloses MOM system stored in a container (container image) created by OS level virtualization.
Regarding applicant’s arguments with respect to claim(s) 3, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
The claim objections presented in the previous office action have been withdrawn in light of applicant's response. 
	
Claim Rejections - 35 USC § 112
The claim objections presented in the previous office action have been withdrawn in light of applicant's response. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 8, 11, 13, 15, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (US 2010/0217807 A1) in view of Fujino et al. (US 2019/0317847 A1) in further view of Hughes (US 2019/0044899 A1).
Regarding claim 1, Hawkins discloses a system configured that facilitates communication of inter-application messages via a message-oriented messaging system ([0010], [0012]:  MOM providers have developed HTTP bridges (e.g., IBM's Websphere MQ) to allow messages to pierce a corporate firewall), the system comprising: one or more hardware processors configured by machine-readable instructions ([0049]:  The components of computer 402 can include, but are not limited to, one or more processors or processing units 404, a system memory 406, and a system bus 408 that couples various system components including the processor 404 to the system memory 406) to: 
intercept a transformed message package and inter-application asynchronous message from a publisher that is destined for a subscriber ([0007]:  MOM systems support distributed data communications that are loosely coupled and generally asynchronous. [0028]:  intercepting a first message from the first computing device, transmitted to the second computing device over the communications network. [0045]:  the client formats the message to send to message server), the transformed message package being formatted and transmitted using different formats and a hypertext transfer protocol over a communication network ([0039]:  client 210 may be an HTTP client, using the HTTP protocol, to send message request 215 to server 220, an HTTP server. As illustrated in FIG. 2, message request 215 from client 210 to server 220 is communicated over communications network 245); 
convert the transformed message package and inter-application asynchronous message into a proprietary format of a MOM system; transmit converted message to the MOM system ([0040]-[0041]:  server 220 includes message handler 225 to handle message requests from a client (e.g., message request 215). For example, message handler 225 may include an IBM's WebSphere MQ HTTP servlet to handle incoming message requests (e.g., message request 215) from clients using the HTTP protocol. Subsequently, in response to the message request from client 210, message handler 225 relays the message request (e.g., message request 228) from client 210 to message server 230); 
receive a MOM-processed message from the MOM system, wherein the MOM-processed message is converted message after being processed by the MOM system ([0041]:  Message server 230 then forms a message according to the appropriate messaging system, for example according to MOM framework such as IBM's WebSphere MQ, and includes a "replyTo" header field in the message, Message server 230 then transmits a message (e.g., message 233) to message handler 225 in response to the message request received (e.g., message request 228); providing the MOM-system proprietary format to the publisher and subscriber ([0007]:  MOM systems support distributed data communications that are loosely coupled and generally asynchronous… The producer and consumer need to know only what message format and what destination (or message queue) to use.  [0040]-[0041]:  Message server 230 then forms a message according to the appropriate messaging system, for example according to MOM framework.  [0045]:  message 315 can be in any format supporting message-based communications (e.g., IBM WebSphere MQ)); and 
send the [message] to the subscriber using the hypertext transfer protocol and messaging web service that implements a REST API ([0044]:  Finally, message 243 (e.g. GET)  is transmitted over communications network 245 to client 210 from server 220 (e.g. HTTP server) NOTE:  Hawkins discloses that the client communicates with the server 220 over HTTP; therefore, the reply from the server 220 to the client is converted to HTTP format.  Moreover, HTTP server 220 (e.g. web server) receives GET message (i.e. REST API method).
However, Hawkins does not explicitly discloses wherein the MOM system is defined as a stored image in a container created by OS-level virtualization; transform the MOM-processed message from the MOM-system proprietary format to the hypertext transfer protocol; and send the transformed message to the subscriber using the hypertext transfer protocol.
In an analogous art, Fujino discloses wherein the MOM system is defined as a stored image in a container created by OS-level virtualization ([0079], [0098]: The application API provider 20′, the device-side I/F provider 30′, and the RPC conversion software 40′ may be included in the same container (NOTE: container use OS-level virtualization) or virtual machine in the RPC conversion processing system 12′, or may be included in different containers or virtual machines in the RPC conversion processing system 12′. The PRC processing request, such as an HTTP request, is converted by the RPC conversion software 40′ into an RPC processing request of a different protocol such as MQTT subscribe); transform the MOM-processed message from the MOM-system proprietary format to the hypertext transfer protocol; and send the transformed message to the subscriber using the hypertext transfer protocol ([0089]-[0090]:  send message in HTTP protocol from applications 76 and 78, then convert the HTTP message to MQTT. [0093]:  Conversely, it is also possible for the device-side I/F provider 30' to provide data generated by the sensors/devices 84 and 88 and converted by the device drivers/protocol converters 82 and 86 or data generated by the sensor/device/device driver/protocol converter 89 to another data processing system such as applications 76 and 78 in a format, such as API, that can be processed in another data processing system such as applications 76 and 78 (i.e. HTTP protocol).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Hawkins to comprise “wherein the MOM system is defined as a stored image in a container created by OS-level virtualization; transform the MOM-processed message from the MOM-system proprietary format to the hypertext transfer protocol; and send the transformed message to the subscriber using the hypertext transfer protocol” taught by Fujino.
One of ordinary skilled in the art would have been motivated because it would have enabled data processing and control between hosts of different protocols or networks (Fujino, [0001]).  
However, Hawkins-Fujino does not explicitly discloses wherein format of the package is agnostic to the publisher and the subscriber.
In an analogous art, Hughes discloses wherein format of the package is agnostic to the publisher and the subscriber ([0004]:  A message transmission system may transform the transaction data for the message initiation requests into a generic data object that is agnostic to messaging formats of sending computing system and a receiving computing system. The generic data object may be mapped to a message format associated with the receiving computing system. Messages in the message format may be transmitted to the receiving computing system).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Hawkins-Fujino to comprise “wherein format of the package is agnostic to the publisher and the subscriber” taught by Hughes.
One of ordinary skilled in the art would have been motivated because it would have enabled to map transaction data generated for a particular invoice to a generic data object that is agnostic to data formats associated with any of the industry participants, which allows for improved message processing times. (Hughes, [0025]).  

Regarding claim 4, Hawkins-Fujino-Hughes discloses the system of claim 1 further comprising a database to store parameters related to the MOM system (Fujino, [0064]:  The common data structure generation source information storage 50 stores common data structure generation source information which is common information based on which setting information is generated in the application I/F providers 20 and 30 and the RPC conversion relay function section 40). The same rationale applies as in claim 1.

Regarding claim 6, Hawkins-Fujino-Hughes discloses the system of claim 1, performed by system utilizing platform as a service that uses operating system-level virtualization (Fujino, [0079]: The application API provider 20', the device-side I/F provider 30', and the RPC conversion software 40' may be included in the same container or virtual machine in the RPC conversion processing system 12', or may be included in different containers (OS level virtualization) or virtual machines in the RPC conversion processing system 12' ). The same rationale applies as in claim 1.

Regarding claims 8 and 15; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claims 11 and 18; the claims are interpreted and rejected for the same reason as set forth in claim 4.

Regarding claims 13 and 20; the claims are interpreted and rejected for the same reason as set forth in claim 6.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Fujino in view of Hughes, as applied to claims 1, 14, in view of Smith et al. (US 2016/0360387 A1) in further view of Tock (US 2004/0064570 A1).
Regarding claim 2, Hawkins-Fujino-Hughes discloses the system of claim 1.
However, Hawkins-Fujino-Hughes does not disclose wherein the one or more hardware processors are further configured by machine-readable instructions to: store the inter-application asynchronous message, before the sending, determining that the subscriber was unavailable to receive the transformed message; determine that a previously unavailable subscriber is available to receive the transformed message; in response to the that a previously unavailable subscriber is available, send the flagged message to the subscriber using the hypertext transfer protocol.
In an analogous art, Smith discloses wherein the one or more hardware processors are further configured by machine-readable instructions to: store the inter-application asynchronous message, before the sending (fig. 1, [0034]:  A plurality of subscriber queues (e.g. fig. 1, Gateway 150) are included, each corresponding to a different subscriber in the wireless network. The short message is placed in at least one of the plurality of subscriber queues before delivery to the wireless network), determining that the subscriber was unavailable to receive the transformed message ([0056], claim 2:  insert the short message into the selected subscriber queue to delay delivery to the recipient wireless device in response to determining that the recipient wireless device is unavailable); determine that a previously unavailable subscriber is available to receive the transformed message; in response to the that a previously unavailable subscriber is available, send the [message] to the subscriber using the hypertext transfer protocol ([0061], [0067]-[0068]:  If a particular subscriber is online, then the Delivery Agent object 210 is notified. The Delivery Agent 210 then gathers some pre-configured number of messages in time order for the subscriber from the Messages table 228 in the database, and sends them to the Carrier gateway 238 for delivery to the subscriber).
 Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Hawkins-Fujino-Hughes to comprise “wherein the one or more hardware processors are further configured by machine-readable instructions to: store the inter-application asynchronous message, before the sending, determining that the subscriber was unavailable to receive the transformed message; determine that a previously unavailable subscriber is available to receive the transformed message; in response to the that a previously unavailable subscriber is available, send the [message] to the subscriber using the hypertext transfer protocol” taught by Smith.
One of ordinary skilled in the art would have been motivated because it would have enabled to delay delivery of message to the recipient wireless device in response to determining that the recipient wireless device is unavailable (Smith, [0056]).  
However, Hawkins-Fujino-Hughes-Smith does not disclose in response to the determination that the subscriber is unavailable, flag the transformed message for recovery; send the flagged message to the subscriber using the hypertext transfer protocol.
In an analogous art, Tock discloses in response to the determination that the subscriber is unavailable, flag the transformed message for recovery ([0074], [0075]:  the scheduler checks whether any request entries are marked with a status of "awaiting connection". If a request waiting for a network connection is identified, then in step 242 the scheduler marks the request with a status of "in progress"); send the flagged message to the subscriber using the hypertext transfer protocol ([0053], [0075]:  the application callback informs the scheduler that the request was successful).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Hawkins-Fujino-Hughes-Smith to comprise “in response to the determination that the subscriber is unavailable, flag the transformed message for recovery; send the flagged message to the subscriber using the hypertext transfer protocol” taught by Tock.
One of ordinary skilled in the art would have been motivated because it would have enabled registers a request entry with the scheduler and send the request at an opportune time, such as when a network connection is established (Tock, [0008]).  

Regarding claims 9 and 16; the claims are interpreted and rejected for the same reason as set forth in claim 2.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Fujino in view of Hughes, as applied to claims 1, 8, and 15, in further view of Newbern et al. (US 2017/0177414 A1).
Regarding claim 3, Hawkins-Fujino-Hughes discloses the system of claim 1.
However, Hawkins-Fujino-Hughes does not disclose wherein the one or more hardware processors are further configured by machine-readable instructions to: migrate to a new MOM system from the MOM system by OS-level virtualization generating a new pipeline for message; decommission the MOM system by OS-level virtualization deleting the pipeline for messages of the MOM system.
In an analogous art, Newbern discloses wherein the one or more hardware processors are further configured by machine-readable instructions to: migrate to a new MOM system from the MOM system by OS-level virtualization generating a new pipeline for message ([0105]:  For an MQS set of two MQSs—MQS 1 and MQS 2—consider the state of work units all having the same particular key K and during partitioning epoch N are assigned to partition 2 such that they follow the same path from a source S feeding MQS 1, then being relocated to MQS 2, and then being consumed by the worker pool at MQS 2); decommission the MOM system by OS-level virtualization deleting the pipeline for messages of the MOM system ([0197]:  After all of the work units have been relocated to the correct destination MQS and the Epoch N pending sub-queues and the relocation queues are empty, then the partitioners can discard the empty Epoch N pending sub-queues).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Hawkins-Fujino-Hughes to comprise “wherein the one or more hardware processors are further configured by machine-readable instructions to: migrate to a new MOM system from the MOM system by OS-level virtualization generating a new pipeline for message; decommission the MOM system by OS-level virtualization deleting the pipeline for messages of the MOM system” taught by Newbern.
One of ordinary skilled in the art would have been motivated because it would have enabled relocating work units to the correct destination MQS (Newbern, [0010]).  

Regarding claims 10 and 17; the claims are interpreted and rejected for the same reason as set forth in claim 3.

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Fujino in view of Hughes, as applied to claims 1, 8, and 15, in further view of Irwan et al. (US 2019/0245856 A1).
Regarding claim 5, Hawkins-Fujino-Hughes discloses the system of claim 1, wherein intercepting and sending are performed by representational state transfer web services.
In an analogous art, Irwan discloses wherein intercepting and sending are performed by representational state transfer web services (fig. 13, [0134]:  security gateway 170 may be programmed as a Message Queue Telemetry Transport (MQTT) proxy. [0064]:  The API 215 may be, for example, a representational state transfer ( REST) API integrated with an HTTP server so that RESTful API calls can be issued in parameterized URLs over HTTP from the client device 161 to the API 215).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Hawkins-Fujino-Hughes to comprise “wherein intercepting and sending are performed by representational state transfer web services” taught by Irwan.
One of ordinary skilled in the art would have been motivated because it would have enabled for providing a single authentication portal that accommodates different network protocols (Irwan, [0001]).  

Regarding claims 12 and 19; the claims are interpreted and rejected for the same reason as set forth in claim 5.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Fujino in view of Hughes, as applied to claims 1, 8, in view of Smith et al. (US 2016/0360387 A1).
Regarding claim 21, Hawkins-Fujino-Hughes discloses the system of claim 1.
However, Hawkins-Fujino-Hughes does not disclose further comprising machine-readable instructions to determine if the subscriber receives the message and resending the message when the subscriber is available.
In an analogous art, Smith discloses further comprising machine-readable instructions to determine if the subscriber receives the message and resending the message when the subscriber is available ([0061], [0067]-[0068]:  If a particular subscriber is online, then the Delivery Agent object 210 is notified. The Delivery Agent 210 then gathers some pre-configured number of messages in time order for the subscriber from the Messages table 228 in the database, and sends them to the Carrier gateway 238 for delivery to the subscriber).
 Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Hawkins-Fujino-Hughes to comprise “further comprising machine-readable instructions to determine if the subscriber receives the message and resending the message when the subscriber is available” taught by Smith.
One of ordinary skilled in the art would have been motivated because it would have enabled to delay delivery of message to the recipient wireless device in response to determining that the recipient wireless device is unavailable (Smith, [0056]).  

Regarding claim 22; the claim is interpreted and rejected for the same reason as set forth in claim 21.

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Anugu et al., US 8, 639, 965 A1: Client Based High Availability Method for Message Delivery. 
Tcherevik, US 2006/0080120 A1: Publish/Subscribe Mechanism for Web Services.
Anderson et al. US 2018/0034650 A1:  Event Notification

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446